USDC IN/ND case 1:21-cv-00098-HAB-SLC document 19 filed 04/13/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

JILL BEASLEY.                            )
                                         )
        Plaintiff,                       )
                                         )
v.                                       ) CASE NO.1:21 CV 098 HAB-SLC
                                         )
THE AMERICAN ELECTRIC POWER              )
SYSTEM LONG TERM DISABILITY PLAN, )
et al.,                                  )
                                         )
        Defendants.                      )
                                         )
________________________________________ )

                                    OPINION AND ORDER

       Before the Court is a request, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), to voluntarily

dismiss without prejudice Defendant, the Prudential Insurance Company of America. (ECF No.

18). Rule 41(a)(1)(A)(ii), permits a plaintiff to “dismiss an action without a court order by filing

... a stipulation of dismissal signed by all parties who have appeared.” Fed. R. Civ. P. 41(a). The

Seventh Circuit has explained that Rule 41(a) “does not speak of dismissing one claim in a suit; it

speaks of dismissing ‘an action’—which is to say, the whole case.” Taylor v. Brown, 787 F.3d

851, 857 (7th Cir. 2015) (quoting Berthold Types Ltd. v. Adobe Sys. Inc., 242 F.3d 772, 777 (7th

Cir. 2001)). As such, a Rule 41(a) stipulation that does not dispose of the entire case is improper.

See id. at 258 n.9. (“The parties indicated that it's common practice in some district courts in this

circuit to allow the voluntary dismissal of individual claims under Rule 41(a). If that is true, we

remind judges to use Rule 15(a) instead.”).

       The Stipulation filed in this matter is deficient as it makes clear that dismissal of Prudential

Insurance Company of America would not dispose of the entire case. In fact, the Stipulation states
USDC IN/ND case 1:21-cv-00098-HAB-SLC document 19 filed 04/13/21 page 2 of 2


“the Complaint remains pending against Defendants The American Electric Power System Long

Term Disability Plan and American Electric Power Service Corporation.” (ECF No. 18 at ¶4).

According to the Seventh Circuit, Rule 41(a) is not the proper vehicle for dropping individual

parties or claims. If Plaintiff desires, instead, to amend her complaint under Federal Rule of Civil

Procedure 15(a) to remove claims against Prudential, leave is so granted. Plaintiff shall have

fourteen (14) days to file an Amended Complaint consistent with this Order if that is how Plaintiff

intends to proceed. Currently, this action remains pending as to all parties.

                                         CONCLUSION
       For the reasons stated above, the Stipulation to Dismiss (ECF No. 18), has no effect and

will be termed as a pending motion on the Court’s docket.

       SO ORDERED on April 13, 2021.
                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT
